Pee Cueiam.
The suit was instituted by the plaintiffs to recover rent alleged to be due under a tenancy between the plaintiffs as landlord and the defendant as tenant. The defendant answered and counter-claimed. The jury brought in a verdict for the defendant in the sum of $141.78, and the plaintiffs appeal from the judgment entered thereon.
The grounds of appeal set out four alleged errors. The first of these is that “testimony of breach o£ covenant and damages therefor, and for work and labor by defendant was admitted into evidence.” In order to review trial errors, the grounds of appeal must set out the judicial action complained of. The mere statement of a proposition of law or of fact is of no value as a ground of appeal. Grossman v. Lincoln Trust Co., 146 Atl. Rep. 376; 7 N. J. Adv. R. 743; Abbe v. Erie Railroad Co., 97 N. J. L. 212.
The second ground of appeal relates to the admission of a lease into evidence. This question, however, is not argued in the brief and is apparently abandoned.
The third ground is that “testimony was admitted into evidence of defense not stated in the answer, nor in the speci*610fication of defenses, and that testimony was admitted to show defendant was not a tenant for a part of the period for which rent was claimed in the complaint.” This is an inadequate specification of error. The rule stated above with respect to the first ground of appeal applies here also.
The fourth ground of appeal alleges error in the court’s charge. This question is not presented in the brief and it seems that this also is abandoned.
The judgment below is affirmed.